—Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered June 13, 1991, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US *426932), we find that the evidence was sufficient as a matter of law to establish that defendant forcibly grabbed the complainant in an attempt to rob him. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from the testimony of the seven year old complainant, were properly placed before the jury, and, after considering the competing inferences that may be drawn therefrom, we find no reason to disturb its determination. Concur—Murphy, P. J., Carro, Ross and Asch, JJ.